DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et sl. (US 2011/0058642), hereinafter Tsai in view of Mi et al. (US 2018/0336957), hereinafter Mi.
	In reference to claim 1, Tsai discloses a shift register unit (200) in Fig. 2, comprising: 
	a first shift register (211) coupled to an input signal terminal (terminal of input unit 230), a first clock signal terminal (terminal of clock HC1) and a second clock signal 
	a second shift register (212) coupled to the input signal terminal (input terminal of (212) and a third clock signal terminal (HC3), and configured to generate a third output signal based on a signal at the third clock signal terminal under the control of the signal at the input signal terminal (VQn of 212); see Fig. 2, and paragraphs [27-29]).
	Tsai discloses the first shift register (211) with a pull-up units (220 and 225) and the second shift register has the pull-ups units (320 and 325). 
	Tsai does not disclose a pull-up node of the first shift register is coupled to a pull up node of the second shift register.
	In the same field of endeavor, Mi discloses in Fig. 2, a pull-up node (PU) of the first shift register (Unit_n) is coupled to the pull-up node of the second shift register (Unit_N+1).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to couple the pull-up node of the first register to the pull-up node of the second register in Tsai as taught by Mi to maintain the potential level of the common pull-up node stable during a stabilizing period when none of the first output terminal and the second output terminal output a turn-on signal (paragraph [5]).

	In reference to claim 4, Tsai discloses the shift register unit further comprising: a third control circuit (13 in Fig. 1), coupled to a first control signal terminal (terminal 

	In reference to claim 12, Tsai discloses a method of control the shift register comprising:  
	applying an input signal (VQn) to an input signal terminal applying a first clock signal (HC1) to a first clock signal terminal, and applying a second clock signal (HC2) to a second clock signal terminal, so that a first shift register (211) generates a first output signal (SGn) based on the first clock signal and generates a second output (SGn+1) signal based on the second clock signal under the control of the input signal (VQn); and
.
	

Allowable Subject Matter
Claims 2, 3, 5-7, 9-11, 13-15, 17, 19-22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
With respect to claim 2, 
the shift register unit according to claim 1, wherein the first shift register comprises:
a first control circuit coupled to the input signal terminal and a reset signal terminal, and configured to control a potential at the pull-up node of the first shift register and a potential at a pull-down node of the first shift register according to a signal at the input signal terminal and a signal at the reset signal terminal;
	a first output circuit coupled to the first clock signal terminal, the pull-up node of the first shift register, and the pull-down node of the first shift register, and configured to generate the first output signal based on the signal at the first clock signal  control of the potential at the pull-up node of the first shift register and the potential at the	pull-down node of the first shift register; and
	a second output circuit coupled to the second clock signal terminal, the pull-up node of the first shift register, and the pull-down node of the first shift register, and configured to generate the second output signal based on a signal at the second clock signal terminal under the control of the potential at the pull-up node of the first shift register and the potential at the pull-down node of the first shift register.

With respect to claim 3, 
the shift register unit according to claim 1, wherein the second shift register comprises:
	a second control circuit coupled to the input signal terminal and a reset signal terminal, and configured to control a potential at the pull-up node of the second shift register and a potential at a pull-down node of the second shift register according to a signal at the input signal terminal and a signal at the reset signal terminal; and
a third output circuit coupled to the third clock signal terminal, the pull-up node of the second shift register, and the pull-down node of the second shift register, and configured to generate the third output signal based on a signal at the third clock signal terminal under a control of the potential at the pull-up node of the second shift register and the potential at the pull-down node of the second shift register.

With respect to claim 7,
 comprises a seventh transistor, an eighth transistor, and a capacitor, 
a gate of the seventh transistor is coupled to a first end of the capacitor, a first
electrode of the seventh transistor is coupled to the second control signal terminal and a second end of the capacitor, a second electrode of the seventh transistor is coupled to the pull-up node of the first shift register and the pull-up node of the second shift register, and
a gate of the eighth transistor is coupled to the first control signal terminal, a first electrode of the eighth transistor is coupled to the input signal terminal, and a second electrode of the eighth transistor is coupled to the gate of the seventh transistor, or 
a first end of the capacitor is coupled to the second control signal terminal, and a second end of the capacitor is coupled to a gate of the seventh transistor, nth transistor is coupled to a first end of the capacitor, a first electrode of the seventh transistor is coupled to the second control signal terminal and a second end of the capacitor, a second electrode of the seventh transistor is coupled to the pull-up node of the first shift register and the pull-up node of the second shift register, and a gate of the eighth transistor is coupled to the first control signal terminal, a first electrode of the eighth transistor is coupled to the input signal terminal, and a second electrode of the eighth transistor is coupled to the gate of the seventh transistor.

With respect to claim 9, 
 a gate driving circuit comprising N stages of cascaded shift register units according to claim 1 wherein 

the N stages of cascaded shift register units comprises multiple groups of shift register units, and each group of shift register units comprises a first shift register unit, a second shift register unit, a third shift register unit, and a fourth shift register unit being cascaded, wherein,
a first clock signal terminal of the second shift register unit and a first clock signal terminal of the fourth shift register unit are coupled to receive a first clock signal, and a second clock signal terminal of the second shift register unit and a second clock signal terminal of the fourth shift register unit are coupled to receive a second clock signal, a third clock signal terminal of the second shift register unit and a third clock signal terminal of the fourth shift register unit are coupled to receive a third clock signal; and
a first clock signal terminal of the first shift register unit and a first clock signal terminal of the third shift register unit are coupled to receive a fourth clock signal, a second clock signal terminal of the first shift register unit and a second clock signal terminal of the third shift register unit are coupled to receive a fifth clock signal, a third clock signal terminal of the first shift register unit and a third clock signal terminal of the third shift register unit are coupled to receive a sixth clock signal.
 
With respect to claim 13,
the method according to claim 12, wherein, in a display phase, the first clock signal, the second clock signal, and the third clock signal are pulse signals having the same period, and both a pulse width of the first clock signal and a pulse width of the third clock signal are half of a pulse width of the second clock signal, so that the second output signal generated by the shift register unit coincides with an overlapping of the first output signal and the third output signal.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US. 10,852,867) discloses a touch display device in Fig. 3 comprises a first shift register (310) and second register (320) having a first pull-up circuit (312) of the first shift register connected .to a second pull-up circuit (321) of the second shift register. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUC Q DINH/Primary Examiner, Art Unit 2692